Citation Nr: 0810637	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, claimed as low back pain.  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chondromalacia of the left knee.  


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001, May 2002 and January 
2003 rating decisions of the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a June 2007 rating decision, the RO granted service 
connection for residuals of a right knee injury and assigned 
a 10 percent evaluation, effective January 4, 2001.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's low back 
disability was not present in service or until many years 
thereafter.

2.  Medical evidence of record does not show a diagnosis of 
diabetes mellitus.

3.  The veteran's service-connected left knee disability is 
manifested by pain, arthrosis, tenderness along the medial 
aspect, flexion limited to 30 degrees, and moderate laxity of 
the medial collateral ligament.  There is no evidence of 
flexion limited to 15 degrees, extension limited to 20 
degrees, or ankylosis.   

4.  The veteran has not submitted evidence tending to show 
that his service-connected left knee disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

3.  The criteria for an initial 20 percent evaluation, but no 
higher, for chondromalacia of the left knee are met.  38 
C.F.R. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5020, 
5260, 5261 (2007).

4.  The criteria for a separate 20 percent disability 
evaluation for laxity of the left medial collateral ligament 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5003, 5010, 5020, 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the service connection claims, the VCAA duty 
to notify was satisfied by way of letters sent to the veteran 
in April 2001, June 2002, and November 2003 that fully 
addressed all four notice elements.  Collectively, these 
letters informed the veteran of what evidence was required to 
substantiate his service connection claims, and of the 
veteran's and VA's respective duties for obtaining evidence.  
Also, the veteran was essentially asked to submit pertinent 
evidence in his possession, and has been advised as to how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
medical records, VA medical evidence, private medical 
evidence, records from the Social Security Administration 
(SSA), and the veteran's contentions.  The veteran has been 
medically evaluated in conjunction with his service 
connection claim for a lumbar spine disability.  As will be 
discussed in further detail below, the Board finds that an 
examination for diabetes mellitus is not warranted.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

The Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 67 Fed. Reg. 42600 (2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

a. Service Connection Claim for a Lumbar Spine Disability

The veteran is seeking service connection for a lumbar spine 
disability, which he attributes to an in-service injury.    

On review, the Board finds that service connection for a 
lumbar spine disability is not warranted.  While the medical 
evidence of record shows that the veteran is currently 
diagnosed with a lumbar spine disability, there is no 
competent evidence of a chronic lumbar spine disability 
during service.  The Board acknowledges that during service, 
in May 1976, the veteran fell on his back after slipping on 
cement. A May 1976 treatment note shows that the veteran had 
full range of back motion, albeit with difficulty, and x-rays 
of the lower back taken were within normal limits.  The 
impression provided by the examiner was soft tissue damage.  
Subsequent service entries are negative for complaints or 
findings of low back disability and the separation 
examination report dated in September 1978 is negative for a 
chronic lumbar spine disability.

There is also no evidence of a lumbar spine disability until 
October 1995, approximately seventeen years following the 
veteran's discharge from service.  At that time, in October 
1995, the veteran presented to a private emergency room with 
complaints of low back pain.  He reported that he had 
experienced low back symptoms 2 months prior while moving a 
refrigerator, and then his back pain became progressively 
worse in the three days prior.  Impression was lumbosacral 
strain.  Subsequently, a March 2002 VA treatment note shows a 
diagnosis of chronic mechanical left lumbar pain without 
radiculitis, and the veteran was diagnosed with low back pain 
(history of back injury) during a March 2002 VA examination.  

There is also no competent evidence relating the veteran's 
current lumbar spine disability to his period of military 
service.   In fact, after examining the veteran and reviewing 
his claims folder, the March 2002 VA examiner concluded that 
the veteran's back disability is less likely than not related 
to his in-service fall.  The March 2002 examiner noted that 
the treatment notes subsequent to the veteran's 1976 fall 
contained no entries showing further back treatment, and his 
separation examination report is also negative for back 
problems.  Thus, while the examiner stated that that the 
veteran's back complaints could possibly be related to his 
in-service fall, he felt that such an opinion is too 
speculative, and therefore does not rise to the level of "as 
likely as not" related to service.  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).

Although the veteran relates his current lumbar spine 
disability to his period of military service, the Board notes 
that his opinion as to a medical matter is without probative 
value because he, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In sum, the preponderance of the evidence is against the 
veteran's service connection claim for a lumbar spine 
disability.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran; the benefit-of-the- doubt rule is 
not applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

b. Service Connection Claim for Diabetes Mellitus

The veteran is also seeking service connection for diabetes 
mellitus, which he attributes to in-service herbicide 
exposure.  According to a November 2004 VA treatment note, 
the veteran stated that he was told that he had elevated 
blood sugar.  However, glucose screening was conducted during 
that visit, and was within normal limits, and diabetes 
mellitus was not diagnosed.  The Board has reviewed all other 
evidence of record, to include private medical evidence, and 
finds no diagnosis of diabetes mellitus.  Without a currently 
diagnosed disability, the Board finds that service connection 
for diabetes mellitus must be denied.  See Brammer, supra.

As the evidence does not show that the veteran currently has 
diabetes mellitus, it is not necessary to address the 
veteran's claimed exposure to herbicides during service.  In 
any event, the Board acknowledges that diabetes mellitus is 
one of the diseases specified at 38 C.F.R. § 3.309(e) for 
which presumptive service connection on the basis of Agent 
Orange exposure.  Nevertheless, the veteran's personnel 
records do not show that he ever served in the Republic of 
Vietnam, and therefore would not be presumed to have been 
exposed to Agent Orange.  See 38 C.F.R. § 3.309.   Further, 
there is no evidence of diabetes mellitus during active 
military service, and no evidence indicating that any 
diagnosis of diabetes mellitus is associated with active 
service, to include any in-service herbicide exposure.

The veteran has not been afforded a VA examination and 
medical opinion in connection with his service connection 
claim for diabetes mellitus.  Pursuant to the VCAA, a medical 
opinion should be obtained if the evidence shows the presence 
of a current disability, and indicates the disability may be 
associated with service. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007); see Charles v. 
Principi, 16 Vet. App. 370 (2002).  Thus, given the absence 
of a current diagnosis of diabetes mellitus, and since 
diabetes mellitus is not a condition capable of lay 
observation, a medical opinion is not warranted. 

Increased Rating Claim

The veteran's left knee claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c) (2007).  Service medical records have been 
associated with the claims folder.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his left 
knee claim.  The duties to notify and assist have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Service medical records show that in 1976, the veteran was 
seen due to complaints of trauma to the left knee, and was 
diagnosed with chondromalacia.  

Service connection for chondromalacia of the left knee was 
granted in a May 2002 rating decision, and a 10 percent 
evaluation was assigned pursuant to Diagnostic Codes 5299-
5020, effective January 4, 2001, the date of the claim.  The 
10 percent evaluation has continued to the present.

Diagnostic Code 5020 provides that synovitis will be rated as 
degenerative arthritis on the basis of limitation of motion 
of the affected parts.  Arthritis due to trauma is rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5010. 

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved. Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2007).

Alternatively, a service-connected left knee disability may 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provides that mild recurrent subluxation or lateral 
instability of a knee warrants a 10 percent evaluation. 
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.  
Id.

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disability is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on x-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.

Evidence relevant to the severity of the veteran's service-
connected left knee disability includes a private 
consultation report dated in February 2001, which shows that 
the veteran presented to the emergency room after "bumping" 
his left knee during a basketball game.  On examination, the 
left knee was tender over the medial femoral epicondyle.  
Valgus opening was negative.  There was no varus instability 
(negative Lachman test).  Anterior and posterior drawer 
testing was also negative.  There was mild effusion, and 
minimal soft issue swelling.  Medial ecchymosis was absent.  
X-rays of the left knee were negative.

In March 2002, the veteran underwent an examination for 
disability determination with the SSA.  The veteran presented 
with normal posture with mild antalgic gait pattern due to 
left knee pain.  Range of left knee motion was from 5 degrees 
to 90 degrees.  There was evidence of moderate laxity of the 
medial collateral ligament, and tenderness of the medial 
compartment.  There was no effusion.  

Also in March 2002, the veteran underwent a VA examination of 
the joints.  He complained of left knee pain and swelling.  
Range of left knee motion was from zero to 110 degrees.  The 
examiner indicated that it was somewhat difficult to examine 
the left knee secondary to marked guarding of pain during 
range of motion testing.  There was tenderness to palpation 
of the medial joint line, as well as the patellofemoral 
joint.  There were no findings of ligament instability.  A 
possible medial meniscus tear was suspected.  X-rays of the 
left knee showed exuberant calcification and ossification at 
the medial distal femur, particularly on the left, suggestive 
of an old injury to the ligament.  No arthritic changes in 
the knee joint were seen.

According to a May 2002 VA treatment note, the veteran 
reported continued left knee pain.  On examination, there was 
tenderness to the slightest touch on the left prepatellar 
area.  Flexion of the left knee was to 30 degrees.  There was 
no joint swelling/erythema.  Assessment was traumatic 
arthropathy of the left knee.

In January 2004, the veteran underwent a VA orthopedic 
consultation on account of left knee complaints.  On 
examination of the left knee, there was no evidence of 
effusion.  Patellofemoral grind test was positive.  There was 
no medial or lateral laxity in extension or 30 degrees of 
flexion.  Lachman's test and pivot test were negative.  
Tibial step-off was positive.  There was full extension to 
130 degrees of flexion.  There was evidence of medial joint 
line tenderness of the left knee.  McMurray's test was 
negative.  X-rays of the left knee show hypertrophic 
calcification at the attachment of medial collateral 
ligament, bilaterally.  Joint spaces appeared to be well-
maintained.  Impression was internal derangement of the left 
knee, in pertinent part.

On January 2006 VA examination, the veteran complained of 
continued left knee pain.  He presented with a cane and was 
moving about with a significant limp on the left, and was 
wearing a left knee brace.  There was no evidence of left 
knee swelling.  Repetitive range of motion was from zero to 
110 degrees, with pain, and no additional limitation of 
motion.  The examiner noted that the veteran demonstrated 
guarding secondary to pain.  There was tenderness over the 
medial aspect of the left knee.  No ligamentous laxity was 
noted.  

On May 2007 VA examination, the veteran reported left knee 
pain.  He also reported flareups with prolonged standing and 
walking, and during cold or damp weather.  On examination of 
the left knee, no effusion was present.  On repetitive range 
of motion testing, the veteran exhibited zero to 115 degrees 
of motion with marked pain.  No additional limitation of 
motion was noted.  There was tenderness over the medial 
femoral condyle and the medial patellofemoral joint.  No 
ligamentous laxity was noted.  Impression was service-
connected chondromalaica of the left knee with residuals of 
injury with hypertrophic calcification of the medial 
collateral ligament attachment.  The examiner indicated that 
additional limitation of function during flare-ups could not 
be determined without resorting to mere speculation.

On review of all relevant evidence, the Board finds that the 
criteria for a 20 percent evaluation, but no higher, based on 
a finding of flexion to 30 degrees shown on May 2002 VA 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

An evaluation in excess of 20 percent is not warranted based 
on limitation of motion, as there is no evidence of flexion 
limited to 15 degrees, or extension limited to 20 degrees.  
See Diagnostic Codes 5260, 5261.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, there is no evidence of additional 
limitation of left knee motion due to pain.  Also, the May 
2007 VA examiner noted that additional limitation of function 
during flare-ups could not be determined without resorting to 
mere speculation.  Consequently, the Board does not find 
symptoms or pathology creating impairment that would warrant 
a higher evaluation for functional impairment due to pain on 
motion.

However, the Board finds that a separate evaluation for 
instability of the left knee is also warranted.  While VA 
examination reports dated in March 2002, January 2004, 
January 2006, and May 2007 specifically note no findings of 
left knee instability, the March 2002 disability 
determination examination report (for SSA purposes) shows a 
diagnosis of moderate laxity of the medial collateral 
ligament.  The Board acknowledges that there is no x-ray 
evidence of arthritis in the left knee, however, the 
veteran's service-connected chondromalacia is rated under 
Diagnostic Code 5020, which contemplates limitation of 
motion.  Thus, given the March 2002 diagnosis of moderate 
laxity, the Board concludes that the assignment of a 20 
percent evaluation, but no higher, under Diagnostic Code 5257 
for moderate subluxation or lateral instability is warranted, 
and does not amount to pyramiding.  See VAOPGCPREC 23-97.

There is no evidence of anklyosis of the left knee, thus a 
higher evaluation is not warranted under Diagnostic Code 5256 
for ankylosis of the knee at a favorable angle.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected left knee disability, or 
otherwise render a schedular rating impractical.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for a lumbar spine 
disability, claimed as low back pain, is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

A 20 percent evaluation based on limitation of flexion of the 
left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate 20 percent evaluation for laxity of the left knee 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


